Oliver, Chief Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED, subject to the approval of the Court, that the prices at which such or similar merchandise was freely offered for sale on the respective dates of exportation, packed, ready for delivery to all purchasers, in the principal market of the United States, in the usual wholesale quantity and in the ordinary course of trade, after deducting customs duties and all necessary expenses, commissions and profits not in excess of the maximum amount authorized by law, are as follows for the respective items enumerated:
Item No. 16 $3.04 per gross, net packed
Item No. 7_ 9.57 per dozen, net packed
Item.No. 5_ 3.99 " " "
Item No. 2_ 6.26 " " "
Item No. 9_ 7.32 " " "
IT IS FURTHER STIPULATED AND AGREED that there is no foreign or export value for said merchandise, as such values are defined in Section 402 (c) and (d) of the Tariff Act of 1930.
IT IS FURTHER STIPULATED AND AGREED that the case may be submitted on the foregoing stipulation.
On tbe agreed facts, I find the United States value, as that value is defined in section 402 (e) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise here in-, volved, and that such values were as follows:
*513Item No. 16_ net packed $3.04 per gross,
Item No. 7_ net packed 9.57 per dozen,
Item No. 6_ 3.99 " " "
Item No. 2___ 6.26 " " "
Item No. 9_'_ 7.32 " " "
Judgment will be rendered accordingly.